         Case 1:17-cv-00148-SPB Document 124 Filed 06/25/20 Page 1 of 2




                         THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NANCY E. LEWEN,                                       :
                                                      : Civil Action No. 1:17-cv-148-SPB
                           Plaintiff,                 :
                                                      :
               v.                                     :
                                                      : Magistrate Judge
BARBARA RAYMOND,                                      : Susan Paradise Baxter
                                                      :
                           Defendant.                 :
                                                      :

MOTION IN LIMINE TO EXCLUDE WITNESS TESTIMONY FROM PRIOR LEGAL
PROCEEDINGS WHO ARE NOT WITNESSES-DECLARANTS IN THIS CASE AND
             HAVE NOT GIVEN DEPOSITIONS PURSUANT TO
              (FRE 801, FRE 804(a) and Fed. R. Civ. P. 32(a)(4)

       Plaintiff Nancy E. Lewen, pro se, moves for an order to exclude the witness testimony

from the administrative proceedings in June 2016, submitted by Defendant as Exhibits 1 and 8,

who have not been called to testify as witnesses in this case. Specifically, that would be prior

testimony of Barry Blasic, Bryan Skinner, Brian Bender, Kathy Wilcox and Raymond Hamm.

       Federal Rule of Evidence 801(c)(1)(2) defines “hearsay” as a statement that “the declarant

does not make while testifying at the current trial or hearing” and “a party offers in evidence to

prove the truth of the matter asserted in the statement.” The above witnesses do not meet the

definition of “Witness-Declarants” under Federal Rule of Evidence 801(d)(1)(A)(B)(C).

Furthermore, their previous statements were not depositions as defined by Fed. R. Civ. P. 32(a)(4).

Their prior testimony should be excluded as a matter of law.

Respectfully submitted this 25th day of June, 2020

/s/ Nancy E. Lewen, Plaintiff, pro se
1837 State Hwy 285 Apt 2
Linesville, PA 16424


                                                  1
        Case 1:17-cv-00148-SPB Document 124 Filed 06/25/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this MOTION IN LIMINE TO EXCLUDE

WITNESS TESTIMONY FROM PRIOR LEGAL PROCEEDINGS WHO ARE NOT

WITNESSES-DECLARANTS IN THIS CASE AND HAVE NOT GIVEN

DEPOSITIONS PURSUANT TO (FRE 801(c)(1)(2) and FRE 801 (d)(1)(a)(b) Fed. R. Civ.

P. 32(a)(4) was served upon the Defendant’s attorney by filing through the ECF system.



Anna Zalewski
Deputy Attorney General
Office of Attorney General
1251 Waterfront Place, Mezzanine Level
Pittsburgh, PA 15222
(412) 565-5706




/s/ Nancy E. Lewen     June 25, 2020
1837 State Hwy 285 Apt #2
Linesville, PA 16424




                                               2
